DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 03/24/2021 has been received and considered. Claims 13-22 are cancelled via Examiner’s Amendment. Claims 1-12, 23, and 25 are presented for examination.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Eric R. VanWiltenburg on 4/6/21. 
In the Specification, on paragraph [0001], line 2, immediately after the number “14/201,011”, the following has been inserted -- , issued as U.S. Patent No. 10,061,880 --.
In the Specification, on paragraph [0001], line 4, immediately after the number “14/200,987”, the following has been inserted -- , issued as U.S. Patent No. 10,055,525 --.
In the Specification, on page 4, between paragraphs [0020] and [0021], the heading “Detailed Description of the Drawings” has been replaced with -- Detailed Description of the Invention --.
Please amend the claims as follows:
Claim 1 line 7, the word “each” has been replaced with the words -- each of said --.
Claim 1 line 11, the word “said” has been replaced with the word -- an --.
Claims 13-22 have been canceled.
Claim 23 line 11, the word “said” has been replaced with the word -- an --.

Examiner notes that the claims have been amended to place the instant application into conditions for allowance.

Allowable Subject Matter
Claims 1-12, 23, and 25 are allowed over prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: 
While Yoshihito Sato, U.S. Pre–Grant publication 20080161005, discloses "[0005]… simulate a radio propagation path in a DSRC or a wireless LAN where the radio wave coverage distance is limited to a relatively short distance",
Paul F. Finman, U.S. Patent 5117377, discloses "a signal source coupled to a test propagation path and a controlled reference path followed by a receiver… receiver detects the signals from each path and provides an uncalibrated measure of signal characteristics such as amplitude, phase, frequency, and signal-to-interference-and-noise ratio… Modeling of the multifunction controller/detector response and the receiver response for stepped semiconductor junction control under known conditions calibrates the controllers/detectors. Modeling of the response measured under stepped control states for unknown conditions provides a measure of calibrated signal characteristics in conjunction with calibrated test path characteristics. The model provides a prediction of measured performance for a change in signal characteristics or control inputs" (see col. 2, lines 43-65),
and Hsueh-Yuan Pao, U.S. Pre–Grant publication 20100003991, discloses "[0014] … using statistical parameters to produce a simple parametric model of the multi-path propagation in the urban environment from which communications predictions can be made",
none of the references cited taken either alone or in combination and with the prior art of record disclose 

in combination with the remaining steps, elements, and features of the claimed invention. Also, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that Applicant's invention defines over the prior art of record.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Regarding the Specification objections, the Examiner’s Amendment corrected all deficiencies, and the objections are withdrawn.
Regarding the claim objections, the amendment corrected all deficiencies, and the objections are withdrawn.
Regarding the Claim Rejections - 35 USC § 112, the Examiner’s Amendment corrected all deficiencies, and the objections are withdrawn.
Regarding the Double Patenting objections, the claims of application 16101423 are cancelled, all previous objections are withdrawn.

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 6:00 PM on Mondays, Tuesdays, Thursdays, and Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUAN C OCHOA/		4/6/21Primary Examiner, Art Unit 2127